Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2019

                                      No. 04-19-00275-CV

              IN THE INTEREST OF E.J.C, JR., S.R.C., E.D.C., CHILDREN,
                                    Appellant

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00862
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due to be filed on July 8, 2019. On July 10,
2019, appellant filed a motion requesting an extension of time to file the brief to July 25, 2019.
The motion is GRANTED. Given the time constraints governing the disposition of this appeal,
FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court